DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2003/0084979).
Regarding claim 1, Matsumoto discloses a tire comprising decorative portion provided with a pattern region formed on an outer surface of the tire that has a base surface (see mark region 4 with serrations formed on sidewall). The serrations are formed at an interval of 0.6 to 1.5mm, not more than 1.0mm at the radially inner end ([0041, 0052]) and height of 0.2 to 0.8 mm ([0051]).
In an embodiment of Fig. 11a, Matsumoto depicts the a plurality of projections as inclined in one direction.
Regarding claim 2, the decorative region is provided with a plurality of pattern regions (see 7i, 7o) wherein the projections are inclined in different directions.
Regarding claims 3 and 5, the projections are formed on a tire side surface ([0001]) depicted as inclined at angle theta relative to the tire radial direction (see Fig. 7, 8). Because the serrations are inclined to the radial direction and the projections are inclined relative to a normal line perpendicular to .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2003/0084979).
Regarding claim 4, while Matsumoto does not expressly disclose the decorative portion as provided at a tire maximum width portion of the tire side surface, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have positioned the decorative portion on the maximum width portions since (1) Matsumoto teaches that the decorative portion is provided in at least one of the sidewalls ([030]); (2) Examiner takes Official Notice that is well known and conventional to provide a decorative portion at tire maximum width position; and (3) it is within the purview of a person having ordinary skill in the art to select a position on the sidewall for the decorative marking. One would have been motivated based on aesthetic design choice and on the desired degree of prominence/visibility for the marking. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749